 342DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has considered the Petitioner's motion, the Employer'smemorandum,and the entire record in these cases,and hereby grantsthe Petitioner'smotion, in part, as appears in the Direction below 2Accordingly,we shall direct the Regional Director to amend thenotice of election as indicated below.DIRECTIONIT Is HEREBY DIRECTED that the Regional Director include in the no-tice of election to be issued in this matter the following paragraph:NOTICE TO ALL VOTERSThe elections conducted on June 25, 1963, were set aside becausethe National Labor Relations Board found that certain conductof the Employer interfered with the employees' exercise of a freeand reasoned choice.Therefore, new elections will be held in ac-cordance with the terms of this notice of election.All eligiblevoters should understand that the National Labor Relations Act,as amended, gives them the right to cast their ballots as they seefit, and protects them in the exercise of this right, free from inter-ference by any of the parties.2The Petitioner's request that copies of theBoard'sDecision be postedis denied.The Employer, in its opposition memorandum, contends that to grant the motion wouldunduly prejudiceitbecause, such a statement, having the imprimatur of the NationalLabor Relations Board, would suggest to the employees that in view of the Employer'smisconductthe Board favored a vote for the Petitioner in the second election. It arguesfurther that, in any event, the Petitioner had opportunity to, and did, inform the em-ployees of the Board's Order.We find no merit in these contentions. Contrary to theEmployer, we do not believe that the notice in any way indicates that the Board favorsthe Petitioner in the second election.The primary purpose of the notice is to provideofficial notification to all eligible voters, without detailing the specific conduct involved,as tothe reason why the elections were set aside.Kellogg's, Inc. d/b/a Kellogg MillsandAmerican Federation.of Grain Millers.Case No. 19-CA-2729. June 8, 1964DECISION AND ORDEROn March 31, 1964, Trial Examiner David F. Doyle issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].147 NLRB No. 41. KELLOGG MILLS343The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, Kellogg's,Inc. d/b/a Kellogg Mills, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.However, instead of the notice attached to the Trial Exam-iner'sDecision marked "Appendix," the Respondent shall post theattached notice marked "Appendix I." i3 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIX INOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively, upon request, with the AmericanFederation of Grain Millers, as the exclusive bargaining repre-sentative of all employees in the bargaining unit described belowconcerning rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached,embody it in a signed agreement. The bargaining unit is:All mill employees and the truckdrivers, excluding officeclericals, guards, professional employees, and supervisors asdefined by the Act.All of our employees are free to become, remain, or refrain frombecoming or remaining, members of the above-named Union or anyother labor organization, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized by Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.KELLOGG'S, INC. d/b/a KELLOGG MILLS,Employer.Dated----------------By-------------------------------------. (Representative). .(Title) 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street, Seattle, Washington,Telephone No. Mutual 2-3300, Extension 553, if they have any ques-tion concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis proceeding came on regularly to beheard by TrialExaminer DavidF. Doyleat Boise, Idaho,on November26, 1963, on complaint of the General Counsel andthe answer of Kellogg Mills.'The complaint,in substance, alleged that the Re-spondent had refused to bargainwith the Unionas the exclusive bargaining repre-sentative of its employees in an appropriateunit, therebyviolating Section 8(a)(5)and (1)of the Act.The answerof the Respondent denied the commission of thealleged unfair labor practices,and allegedthat it hada good-faith doubt of theUnion'smajority status becausethe Unionhad not been certifiedby theBoard pur-suant to a Board-conducted election.'At thehearing, the parties were representedby theabove-named counsel whowere affordeda fullopportunity to present evidence,examine and cross-examine.witnesses,and to present oral arguments and briefs on the issues?From myobservation of the witnesses and upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPursuant to thepleadings and a stipulation of the parties, I find that the Companyis,and has been at all times material herein,an Idaho corporation.During theyear endingDecember21, 1962,the Company,in the course and conduct of itsbusiness operations,purchased goods or services valued in excess of $50,000 directlyfrom suppliers located in states'other than Idaho.Consequently,I find that theCompany is an employer within the meaning of Section2(2) ofthe Act and isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATIONINVOLVEDThe pleadings and a stipulation of the parties also establish;and I find,that at alltimes material herein the Union is, and has been, a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThere is no substantial dispute between the parties as to the essential facts of thiscase.The facts are derived from certain stipulations of counsel and from theuncontradicted testimony of two witnesses,A. L. Stevens and Clemen G.Walsh.The Appropriate UnitIt is undisputed that the Company conducts its business at Nampa, Idaho, whereit engages in the business of milling and selling a variety of agricultural products1The charge herein was filed on September 18, and the complaint was issued onOctober 25.In this Decision,Kellogg Mills is referred to as the Respondent or the Company;American Federation of Grain Millers,as the Union;the Labor Management RelationsAct, as amended,as the Act;the National Labor Relations Board,as the Board ; theGeneral Counsel of the Board and his representative at the hearing,as the GeneralCounsel.All dates in this Decision are In the year 1963 unless otherwise specified.2 the General'Counsel,on December 4, filed a motion to correct the transcript of testi-mony as to three minor items. There being no objection by Respondent,the motion ishereby granted and the corrections ordered. KELLOGG MILLS345such as fertilizers, feeds, seeds, and other commodities.At the hearing, the partiesstipulated that the following describedunitof the Company's employees constitutesan appropriate unit for the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act:Allmill employees and the truckdrivers, excluding office clericals, guards,professional employees, and supervisors as defined in the Act.The Union's Majority StatusA. L. Stevens testified credibly thathe isthe international representative for theUnion in the Nampo, Idaho, area. In the latter part of June he hadseveral meetingswith employees at the Company for the purpose oforganizingthem for the Union.At meetingsin late Juneand early July he obtained from five employees signedcards which made application for membership and authorized the Union to repre-sent each employee.On July 12 Stevens sent a letter to the Company, to the attention of GeorgeKellogg, notifying the Company that the Union represented a majority of theCompany's employeesin anappropriate unit and asking for a meeting at whichthey could negotiatean agreementcovering wages, hours, and working conditionsof the employees.On July 16 George E. Kellogg, on behalf of the Company, repliedto Stevens,.stating that he would be happy to meet with him at any convenient time and place.Upon receipt of Kellogg's letter,Stevens, on July 16, went to the office of theCompany and discussed the matter with Kellogg.When theconfereesreached thepoint of proving the Union's majority status in the appropriateunit,Stevens pro-posed that the parties select a local clergyman who could check the Union's authori-zation cards against a list of the employees supplied by the Company.This wasagreeable, so Kellogg telephoned Father James L. Pratt, S.M., pastor of St. Paul'sCatholic Church, Nampa, Idaho, and on behalf of the Union and the Companyrequested Father Pratt to conduct the card check to determine the question ofmajority.On the same date Kellogg sent a list of employees to the priest, andStevens took the Union's authorization cards to the rectory.At the hearing theparties stipulated that on that date there were nine employees in the appropriate unit.Father Pratt checked the Union's authorization cards against the list of employeesand stated that the Union had a majority. Pursuant to the request of Stevens,Father Pratt called Kellogg at the Company and told him that the Union representeda majority of thenineemployees in the appropriate unit.Stevens testified that on or about July 25 he had ameetingwith George Kellogg,representing the Company, to which he submitted to Kellogg a proposed labor agree-ment.This agreement was typical for the type of operation in which the Companyengaged.At two subsequentmeetingsin the following week Kellogg discussed thecontract with Stevens and made severalsuggestionsfor changes.However, at ameeting on August 5, Kellogg stated that he considered the signing of a labor.agreementas oneof "the biggest things he had ever undertaken," so he wanted todiscuss the matter with his attorney.On August 8, Eli A. Weston, counsel for the Company, wrote Stevens as follows:I have had a conference with Mr. Kellogg of the Kellogg Mills at Nampawith reference to the abovecase.From my preliminary examination, it wouldappear that the proceedings up to date have been somewhat irregular-if notirregular, certainly unusual.Before we will consent to any negotiations, we will have to insist upon anelection after a hearing.I am sureyou will agree that you should have certifi-cation before you ask us to do any bargaining. If you have the required show-ing, Isuggest you petition the Board for an election.Stevens testified that from the date of the card check by Fater Pratt up untilAugust 8th, the Company had raised no question about the Union's majority statusin the appropriate unit.Stevens also testified that on numerous occasions, after August 8, he requestedWeston to meet with him for the purpose.of negotiating a contract.On all ofthese occasions,Weston replied that the Company was notgoingto bargain "untilsuch time as you are certified."Clemen G. Walsh testified credibly that when the Union appeared to be unableto obtain a contract from the Company, the five men who hadsignedauthorizationcards for the Union then signed cards authorizing a local of the Teamsters torepresent them.However, the Teamsters' representative later told Walsh and theothers that the Teamsters' petition had been dismissed by the Regional Office of theBoard because the instant unfair labor charge waspending againstthe Company. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties stipulated that the International Brotherhood of Tear.ters,CanneryDivision, Local 943, filed an RC petition to represent the employees in the appro-priate unit herein on September 18, and that the Regional Director,NineteenthRegion,dismissed that petition because the instant charge of unfair labor practicesagainst the Company was then pending.The parties also stipulated that counsel for the Company on November 4, filedan RM petition involving the appropriate unit of employees which was also dis-missed by the same Regional Director for the same reason.Concluding FindingsUpon the undisputed facts set forth above,I find that the Union is the majorityrepresentative of the Company's employees in a unit appropriate for collective bar-gaining.Furthermore,from all the evidence it is clear that in the card check con-ducted by Father Pratt, the Union demonstrated its majority status to the satisfactionof Father Pratt and of Kellogg, the representative of the Company. It is not dis-puted that in approximately three meetings, Kellogg recognized and bargained withthe representative of the Union as to the terms of a labor agreement.It is likewiseundisputed that no question as to the majority status of the Union was raised untilthe interposition of Weston,counsel for the Company,in these events on August 8.It is a peculiar circumstance that though Weston,in the Company's answer,allegesa good-faith doubt of the Union's majority in his letter of August 8 to the Union,he made no mention of such a doubt.In that letter,his position was that theCompany would not recognize the Union as the representative of the Company'semployees until it had received certification after an election. `That position is nottenable.InFred Snow,Harold Snow and Tom Snow d/bla Snow&Sons,134 NLRB 709,the Board disposed of a similar contention in the following language:When initially faced with a demand for recognition,the Respondent refusedto recognize the Union on the ground that it doubted the Union's majoritystatus.Later in the same day, however,the Respondent through one of itspartners agreed to a check of the signature cards presented by the Union whichcheck indicated that a majority of Respondent's employees had applied forunion membership.The Respondent nevertheless continued in its refusal torecognize the Union and bargain with it and insisted on a Board electionalthough it did not question the accuracy or the propriety of the card check,asserting,in that connection,that it never considered the card check binding onit.As to the latter, we see no warrant for invalidating the card check andtherefore find that Respondent had no reasonable doubt as to the Union'smajority status.That this is so, is further apparent from Respondent's positionthat it wanted an election because the employees might change their minds.The Board has held that the right of an employer to insist upon a Board-directed election is not absolute.Where, as here, the Employer entertains noreasonable doubt either with respect to the appropriateness of the proposed unitor the Union's representative status, and seeks a Board-directed election with-out a valid ground therefor, he has failed to fulfill the bargaining requirementsunder the Act.Accordingly, by refusing to bargain with the Union after itsmajority status in an appropriate unit had been established,the Respondentviolated Section 8(a)(5) and (1) of the Act. [Emphasis supplied.]Uponthe entire record herein,I find that the Respondent has violated Section8(a)(5) and(1) as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company as set forth in section III, above,occurring in con-nection with the operations of the Company as described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. KELLOGG MILLS347V. THE REMEDYHaving found that the Company has engaged in certain unfair labor practices, itwill be recommended. that it cease. and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Union represents a majority of employees in the above-described appropriate unit and that the Company has. refused to bargain collectivelywith the representatives of its employees, I will recommend that the Company,upon request, shall bargain collectively with the Union as the representative of itsemployees.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAw1.American Federation of Grain Millers is a labor organization within the mean-ing of Section 2(5) of the Act.2.Kellogg's, Inc. d/b/a Kellogg Mills, is an employer within the meaning of Sec-tion 2(2) of the Act.3.All mill employees and the truckdrivers, excluding office clericals, guards, pro-fessional employees, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.4.The Union above named, at all times since July 16, 1963, up to and includingthe present,was and is the representative of the employees in the collective-bargaining unit described above.5.By refusing on July 16, 1963, and thereafter, to bargain collectively with theUnion, the Company has engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, as amended..6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Kellogg's, Inc. d/b/a Kellogg Mills,their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with the representative of its employees in the above-described appropriate unit.(b) In any other manner, interfering with the efforts of the exclusive representa-tive of its employees to bargain collectively in their behalf.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively 'with the exclusive bargaining representa-tive of its employees in the appropriate unit aforesaid with respect to wages, rates ofpay, hours of employment, and other conditions of employment, and if an under-standing is reached, embody such understanding in a signed agreement.(b) Post at its plant in the State of Idaho, where the employees in the appropri-ate unit are employed, copies of the notice marked "Appendix I." 3 [Board'sAppendix I substituted for Trial Examiner's Appendix.]Copies of said notice, tobe furnished by the Regional Director for the Nineteenth Region, .shall, after beingduly signed by the Respondent's representative, be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60 consecutive days there-after,in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that such notice isnot altered, defaced, or covered by any other material.O In the event that this Recommended Order be adopted by the Board, thewords "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder." 348DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify theRegionalDirector for the NineteenthRegion,inwriting,within20 daysfrom the date of receiptof thisDecision,what steps the Respondent hastaken to comply herewith.4It isfurther recommended that,unless on or before20 days fromthe date of re-ceipt of thisDecision,the Respondentshall notifythe said RegionalDirector, inwriting, that it will comply withthe foregoing recommendations, the National LaborRelations Board issue an order requiring the Respondentto take theaction aforesaid.In the eventthat this RecommendedOrder be adopted by the Board, this provisionshall be modified to read:"Notify saidRegionalDirector for the Nineteenth Region, inwriting, within10 days from the dateof this Order, whatsteps the Respondenthas takento comply herewith."Clark-Inland Cartage,Division of Consolidated FreightwaysandGarland J. JonesLocal Freight Drivers,Local No. 208, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaandGarland J. Jones.Cases Nos. 21-CA-5251 and£1-CB-2074.June 8, 1964DECISION AND ORDEROn March 5,1964, Trial Examiner Louis S. Penfield issued his Deci-sion in the above-entitled proceeding finding that the Respondents hadnot engaged in any unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in his attached Decision.Thereafter, the Charging Partyfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner.1We are unable to agree with the opinion of our dissenting colleague.His positionrests on the conclusionthat the "72 hournotice" constituted an illegal attempt to causethe Employer to discriminate against Jones.Although the bare words of the notice could147 NLRB No. 45.